DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
  The Summary
Amendment and response filed on June 28, 2022. Claim 27 has been amended. 
         The status of claims 
Claim 1-15 and 37 have been canceled. 
Claims 16-36 and 38-39  have been added. 
Claims 16-21, 25-36 and 38-39 with the species of cytokine. 
The status of claims 
Claims 16-36 and 38-39 are pending. 
Claims 1-15 and 37 were canceled. 
              Rejoinder Practice
Claims 16-21 and  25-39 are allowable. The restriction requirement among the different species, as set forth in the Office action mailed on 02/03/2022 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species made on 02/03/2022 is withdrawn.  Claims 22-25 , directed to different species of inserted heterologous sequences  have been no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 22-25, directed to different inserted species is no longer withdrawn from consideration because they  require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims  16-21, 22-24,  25-36 and 38-39 are considered. 
Claim Rejections - 35 USC § 112
The rejection of Claim 27 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been removed necessitated by Applicants’ amendment. 
Double Patenting
The rejection of Claims 16-21, 28-36 and 38-39 on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,073,980 has been removed because the Terminal Disclosure has been filed and accepted.  
The rejection of Claims 16-21, 28-36 and 38-39 on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 U.S. Patent No. 10,876,097B2 because the Terminal Disclosure has been filed and accepted.  
Claims 16-36 and 28-39 are allowed. 
                 Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Prior to the Application was originally filed, not prior art teaches and suggested using an oncolytic adenovirus the E1A regulatory region modification that Pea3 site was modified.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                      Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904. The examiner can normally be reached M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/Primary Examiner, Art Unit 1648